DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This Office Action is in response to Applicant's Restriction Requirement remarks filed on January 31, 2022. Claim(s) 1-9, 14, and 23-27 are pending. Claim(s) 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant's election of Group I drawn to a method of reducing vascular leakage and election of species of a G9a methyltransferase and sepsis (vascular disease) of the restriction requirement in the reply is acknowledged. Examiner notes regarding the election of species requirement for a G9a or GLP methyltransferase, the election was to elect a specific inhibitor for example those selected from claim 27. While Applicant’s response to the election was not what the Examiner intended, a specific search of the inhibitors recited in claim 27 was nonetheless conducted. Applicant’s election was made with traverse. The traversal is on the grounds that there is no undue burden. This not found to be persuasive because the inventions are independent and distinct because there is no patentable co-action between the groups and a reference anticipating one member will not render another obvious. Each group is directed to art recognized divergent subject matter which require different searching strategies for each group. Moreover, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claims 1, 14, and 27, the recitation of the term "G9a-like protein" is unclear. There is no description of what proteins would be considered G9a-like, or how such proteins would be identified.
 	Regarding claim 27, the recitation, "a derivative" in these claims render claims indefinite. The recitation, "a derivative" is not clearly defined in the specification. Hence, one of ordinary skill in the art could not ascertain and interpret the metes and bounds of the patent protection desired as to "a derivative" of compounds herein, since one of ordinary skill in the art would clearly recognize that many various groups could possibly 

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 1-4, 14, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over El Gazzar (Journal of Biological Chemistry, 2008) in view of Singh Journal of Interferon and Cytokine Research, 2016) and further in view of Jiang (Molecular Medicine Reports, 2016) of record.
 El Gazzar teaches TNF gene expression is silenced in the endotoxin tolerant
phenotype that develops in blood leukocytes after the initial activation phase of severe systemic inflammation or sepsis (abstract; page 32200, column 2, Results section, 1st ¶).
El Gazzar teaches it was found that Chromatin immunoprecipitation and RNA
interference analysis demonstrated that, in tolerant cells, TNF promoter is bound by the H3K9 histone methyltransferase G9a which dimethylates H3K9 and creates a platform for HP1 binding, leading to the recruitment of the DNA methyltransferase Dnmt3a/b and an increase in promoter CpG methylation. G9a knockdown-disrupted promoter silencing and restored TNF transcription in tolerant cells (abstract; page 32202, column 2, Results section, 3rd ¶; Figure 4C).
 	El Gazzar teaches that the results demonstrate a central role for G9a in this process and suggest that histone methylation and DNA methylation cooperatively interact via HP1 to silence TNF expression during endotoxin tolerance and may have implication for proinflammatory gene silencing associated with severe systemic inflammation (abstract; page 32205, column 1, Discussion section).
 	El Gazzar does not teach G9a inhibitors.
 	Singh discloses the use of UNC0638 (the second compound defined in present claim 27) to inhibit Euchromatic histone-lysine N-methyltransferase 2 (EHMT2; also known as G9a) and thereby induce an increased antiviral response in Bovine cells exposed to foot-and-mouth disease virus (FMDV) and vesicular stomatitis virus (VSV). 
UNC0638 to inhibit G9a methyltransferase and induce an increased antiviral response (abstract).
 	Singh does not specifically disclose the use of G9a inhibitors to treat vascular leakage or to treat a vascular leakage diseases or disorders associated therewith. 
 	Jiang discloses the role Histone 3 Lysine 9 (H3K9) methylation (by G9a methyltransferase) plays in the inflammation and infection response in inflammatory cells. Said responses include decreased TNF expression, and sepsis. Sepsis itself is characterized by decreased apoptosis of neutrophils, increased reactive oxygen species formation, and vascular leakage (page 5471, column 1-2, Discussion section).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have known based on the teachings of El Gazzar that G9a plays an important role in the activation of severe systemic inflammation or sepsis via TNF. As discussed above, El Gazzar teaches that G9a knockdown, disrupted promoter silencing and restored TNF transcription in tolerant cells. This suggests to the skilled artisan that inhibition of G9a would restore TNF transcription and consequently reduce the activation phase of severe systemic inflammation or sepsis. Further, the skilled artisan would be motivated to employ the G9a inhibitor, UNC0638, based on the teachings of Singh, which teaches UNC0638 is an inhibitor of G9a methyltransferase and can induce increased antiviral response. Moreover, the skilled artisan would envisage that the administration of UNC0638 would be useful as a method of treating vascular leakage based on the teachings of Jiang which teaches that sepsis is characterized by decreased apoptosis of neutrophils, increased reactive oxygen species formation, and vascular leakage.
. 

Conclusion
Claims 1-4, 14, and 23-27 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627